                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             :
                                     :    CRIMINAL ACTION
         v.                          :
                                     :     NO. 18-303
ROBERT REID                          :




                             MEMORANDUM

JOYNER, J.                                              May 27, 2021


     Presently before this Court is Defendant Robert Reid’s

timely pro se Motion to Vacate, Set Aside or Correct His

Sentence pursuant to 28 U.S.C. § 2255.      The Government opposes

the relief sought and, for the reasons discussed below, the

Motion is denied.

                             Background

     Prior to this case, in August 2007, Mr. Reid was involved

in an incident in which a fourteen-year-old boy was shot and

almost killed.   Mr. Reid stood trial for attempted murder in the

Philadelphia Court of Common Pleas, but the trial ended in a

mistrial and, on December 2, 2011, Mr. Reid pled guilty to

aggravated assault.   He was sentenced to a term of imprisonment

of three to seven years and was paroled on July 29, 2013.

(Gov’t’s Resp. in Opp’n to Def.’s Mot. under 28 U.S.C. § 2255,

Doc. No. 37 at 2.)


                                 1
     In the present case, a federal grand jury charged Mr. Reid

with one count of possession of a firearm by a felon, in

violation of 18 U.S.C. § 922(g)(1).    (Indictment, Doc. No. 1.)

In the indictment, the government alleged that police found Mr.

Reid in possession of a .40 caliber Glock handgun and ammunition

on May 27, 2017.   Mr. Reid plead guilty to the charge on October

16, 2018 and was sentenced to 28 months’ imprisonment and three

years’ supervised release.   (Judgment, Doc. No. 31.)    Mr. Reid

did not appeal.

             Standards Governing Section 2255 Motions

     Section 2255 allows persons in custody pursuant to

sentences imposed by Federal courts to seek release, where “the

sentence was imposed in violation of the Constitution or laws of

the United States.”   28 U.S.C. § 2255(a).   While Section 2255 is

comprehensive, “it does not encompass all claimed errors in

conviction and sentencing, and an error of law does not provide

a basis for collateral attack unless the claimed error

constituted 'a fundamental defect which inherently results in a

complete miscarriage of justice.'"    United States   v. Addonizio,

442 U.S. 178, 184 (1979); Diggs v. United States, 740 F.2d 239,

242–243 (3d Cir. 1984).   Section 2255 allows relief when a new

court decision changes the relevant law so that the “conviction

and punishment were for an act that the law does not make

criminal.”   Davis v. United States, 417 U.S. 333, 346 (1974).


                                 2
     A district court must only hold a hearing on a Section 2255

motion if the petitioner has alleged facts that, if proven,

would entitle him to relief and that hearing is necessary to

establish the truth of the allegations.    Zettlemoyer v.

Fulcomer, 923 F.2d 284, 301 (3d Cir. 1991) (citing, Smith v.

Freeman, 892 F.2d 331, 338 (3d Cir. 1989) cert. denied, 502 U.S.

902, 112 S. Ct. 280, 116 L. Ed.2d 232 (1991)).

                            Discussion

     Defendant permissibly seeks relief on the basis of the

Supreme Court’s decision in Rehaif v. United States, 139 S. Ct.

2191 (2019).   In that case, the Court held that the knowledge

element of the 922(g) offense requires proof that the defendant

knowingly possessed a firearm and knew of his relevant felon

status that made the possession illegal.    Mr. Reid was indicted

and plead guilty before Rehaif was decided and so the knowledge

requirement was not explicitly stated in Mr. Reid’s indictment

or stated to or admitted to at his guilty plea.     Mr. Reid

asserts here that the 922(g) charge in the indictment was,

therefore, insufficient because it failed to apprise him that

his prior knowledge of his felon status was an element of the

crime.   He also claims that the failure to instruct the grand

jury of that knowledge element was in error.     These claims,

however, were waived in Defendant’s guilty plea, as non-

jurisdictional issues.   Washington v. Sobina, 475 F.3d 162, 165


                                 3
(3d Cir. 2007).     Further, the language of the indictment

followed the language of the statute and is therefore

sufficient.    See, e.g., United States v. DeLaurentis, 230 F.3d

659, 661 (3d Cir. 2000).

     Defendant defaulted on any claim related to his guilty plea

colloquy because he did not raise it on direct appeal.        Claims

not raised on direct appeal or at trial generally cannot be

raised on collateral review unless the defendant can show cause

for the default and actual prejudice.     Massaro v. United States,

538 U.S. 500, 504 (2003); Bousley v. United States, 523 U.S.

614, 622 (1998).     Mr. Reid has made no showing of cause for the

default.    The issue was not novel and even “futility cannot

constitute cause if it means simply that a claim was

unacceptable to that particular court at that particular time.”

Bousley, 523 U.S. at 623.

     Defendant has also failed to make a threshold showing of

actual innocence.     Smith v. Murray, 477 U.S. 527, 537 (1986).

Actual innocence can be grounds for relief when a defendant can

show that it is “more likely than not that no reasonable juror

would have convicted him.”     Schlup v. Delo, 513 U.S. 298, 327-28

(1995).    Looking to all now available evidence, we ask whether

no reasonable juror would conclude that Mr. Reid knew in May

2017 that he had previously been convicted of a crime punishable

by more than one year.     See Bousley, 523 U.S. at 623–24.


                                   4
According to the undisputed presentence report adopted by this

Court at sentencing, Mr. Reid sat through a mistrial for

attempted murder before he ultimately pled guilty to aggravated

assault in 2011.   (Gov’t’s Resp. in Opp’n to Def.’s Mot. under

28 U.S.C. § 2255, Doc. No. 37 at 8.)     He was then sentenced to

three to seven years’ imprisonment and was incarcerated between

at least December 2, 2011 and July 2013.     Mr. Reid served more

than one year in prison and must have known that he had been

convicted of a crime punishable by more than one year in prison,

as is required by Rehaif.   Mr. Reid cannot show that he was

unaware of his felon status and cannot establish actual

innocence.

     Because it is clear from the Defendant’s motion that Mr.

Reid is not entitled to relief, there is no need for a hearing

in this matter and we adjudicate the motion based upon the

materials already of record.

                            Conclusion

     Mr. Reid is not entitled to relief and the Motion under

Section 2255 is denied.




                                 5
